320 P.2d 396 (1957)
A.R. JORDAN, A.R. Jordan, as President of the Denco Bus Lines, a Foreign Transportation Corporation, and The Denco Bus Lines, a Foreign Corporation, Plaintiffs in Error,
v.
W.F. SNAKARD, Defendant in Error.
No. 37462.
Supreme Court of Oklahoma.
December 4, 1957.
Rehearing Denied January 14, 1958.
Brown & Verity, Oklahoma City, for plaintiffs in error.
Moore & Fitzgerald, Stillwater, P.D. Erwin, Chandler, for defendant in error.
*397 JACKSON, Justice.
The defendant in error has objected to the jurisdiction of this court to hear and determine this case on appeal for the reason that the appeal was not filed in this court within twenty days from the date the case-made was settled. The objection is well taken. The case-made was settled July 2, 1956. It was not filed in this court until July 27, 1956, which was more than twenty days after settlement of case-made. In Video Independent Theaters, Inc. v. Walker, Okl., 308 P.2d 958, it is held in the second paragraph of the syllabus as follows:
"By virtue of the provisions of 12 Ohio St. 1955 Supp. § 972, all proceedings by case-made for reversing, vacating or modifying judgments or final orders shall be commenced within twenty days from the date the case-made is settled, and where case-made and petition in error are not filed in Supreme Court within twenty days from date case-made is settled, such court is without jurisdiction to entertain the appeal and will dismiss the same."
Since the appeal was not filed within twenty days from the date the case-made was settled, this court is without jurisdiction to review the appeal.
In addition to the foregoing, the appeal was not filed within the three months time allowed by statute nor an authorized extension thereof.
Appeal dismissed.
CORN, V.C.J., and HALLEY, WILLIAMS, BLACKBIRD and CARLILE, JJ., concur.
WELCH, C.J., and DAVISON and JOHNSON, JJ., dissent.